Citation Nr: 0524130	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which continued a 30 percent disability rating 
for PTSD (originally assigned in a 1997 rating decision 
granting service connection).  In October 2003, the Board 
remanded the case for further evidentiary development, and in 
a May 2005 rating decision, the RO granted an increased 
rating of 50 percent.  The veteran's appeal, however, remains 
pending because the maximum schedular was not assigned.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  



FINDING OF FACT

The veteran does not have suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains two VCAA notification letters-one dated 
April 2003, and the other dated January 2004.  Both informed 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The former letter, however, 
according to the Board's October 2003 remand, gave an 
improperly short deadline for the veteran to respond to VCAA 
notification.  Thus, the January 2004 letter cured that 
defect, and also provided information and evidence needed to 
substantiate and complete a claim concerning entitlement to 
an increased rating.  The veteran also received substantively 
sufficient notification in the May 2005 supplemental 
statement of the case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VCAA notification was not provided prior to the 
rating decision on appeal.  The AOJ, however, properly 
supplied the veteran with subsequent VCAA notification via 
the April 2003 and January 2004 letters in compliance with 
recent caselaw.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (recognizing the curative impact of subsequent proper 
VA process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained October 2001 and May 2005 VA 
examination reports.  It is noted that the Board's October 
2003 remand sought medical records from the Boston VA Medical 
Center (VAMC) (outpatient clinic) from 1985 to the present 
because the October 2001 VA examination report had identified 
these potentially outstanding records.  Thereafter, the 
record contains a January 2004 records request to the Boston 
VAMC, which replied a month later that it was unable to 
locate any medical records concerning the veteran.  The May 
2005 VA examination report clarified that the veteran had 
not, in fact, received care from the Boston VA facility.  
Moreover, the January 2004 VCAA letter specifically asked the 
veteran to identify medical evidence relevant to his appeal, 
and the record does not contain a response to that inquiry.  

In terms of additional VA examination, the reports of record 
are sufficient, and further assessment is not necessary.  The 
veteran's representative, in a July 2005 Statement, asked 
that the veteran be provided a thorough and contemporaneous 
medical examination, one which takes into account prior 
medical records.  As noted already, it does not appear that 
there are any outstanding medical records concerning 
treatment of the veteran's PTSD that could have been added to 
the claims file.  Thus, the May 2005 reviewed relevant 
medical evidence to the extent possible for this case.  The 
record is complete at this time.

For all of these reasons, VA fulfilled its duties to the 
veteran. 

I.  Facts

Pursuant to his August 2001 claim for an increased rating, 
the veteran underwent an October 2001 fee-basis VA 
examination.  After recording the veteran's description of 
some military events, the examiner performed a mental status 
assessment.  The veteran was casually dressed and properly 
groomed.  He did not appear to be in any discomfort.  The 
veteran's thought processes were well organized.  The veteran 
reported nightmares about the atrocities and killings he had 
witnessed.  His frustration surfaced in 1994 when he had to 
deal with Vietnamese people, which brought on very strong 
memories of fighting in Vietnam.  The veteran also mentioned 
symptoms of sleep disturbance, occasional intrusive thoughts 
pertaining to his role in Vietnam, irritability, and 
depressive symptoms.  The veteran denied any hallucinations, 
delusions, or paranoid ideations.  His recent and remote 
memory remained intact.  The veteran was oriented to time, 
place, and person.  The Diagnoses were Axis I, PTSD, and Axis 
V, Global Assessment of Functioning (GAF) score of 60.  The 
veteran maintained employment with MBTA and planned to stay 
there for 25 years total in order to receive pension (the 
veteran reported that he had already worked at MBTA 22 
years).  

On his April 2002 VA Form 9, the veteran asserted that the 
preceding examination report was inaccurate.  The veteran 
stated that the examining physician did not properly portray 
what he had expressed, and stopped the veteran from talking.

The veteran underwent a May 2005 VA examination where the 
examiner reviewed the claims file.  The veteran reported 
since his last examination he had not had any 
hospitalizations or outpatient care.  The examiner commented 
that at the time of the last assessment in 2001, it was 
stated that the veteran had been receiving care at the Boston 
VA, but that must have been a mistake on the part of the 
outside physician who was not familiar with the VA system.  
The veteran clarified that he had never received outpatient 
care.  Rather, his local medical doctor treated diabetes 
mellitus and hypertension.  

The veteran reported that he continued to be bothered by 
significant difficulties with PTSD.  He retired early from 
his job due to the stress and pressure of driving in heavy 
traffic.  The veteran continued to work, however, delivering 
duct work for a local firm.  The veteran reported that the 
most significant PTSD symptom remained traumatic nightmares; 
he tossed, turned, and had even fallen out of bed.  The 
veteran had nightmares of killing people, which caused him to 
wake up at least five times a night.  He would often look out 
the window to see if anybody was out there.  

The veteran reported intrusive thoughts during the day, which 
were not as intense as his experiences at night.  The veteran 
experienced bodily changes when he started thinking about 
Vietnam such as a modest increase in heart rate.  The veteran 
definitely had more difficulty with mental processes because 
he began to feel nervous and wanted to get away from things.  
He avoided crowds, did not like to be at social events, and 
usually felt claustrophobic in any kind of crowded situation.

The veteran avoided watching TV, going to Vet's clubs, and 
viewing anything connected with Iraq.  His emotional status 
was one of distancing himself from people and things.  The 
veteran's wife complained that he did not experience positive 
emotions.  The veteran and his spouse had three children, 
ages 34, 30, and 27, all who had left home.  The veteran 
reported a poor view of the future.  The veteran suffered 
easy irritability while driving.  Sleeping remained a 
significant problem:  Before going to bed, the veteran felt 
apprehensive when it started to get dark and he had to check 
doors, and he awoke almost every night up to five times a 
night. 

The veteran admitted that he drank too much, up to 12 beers a 
day.  As noted, the veteran delivered duct work and had to be 
on the road by 6 am-his work provided some exercise.  The 
veteran had to watch his concentration or he began to forget 
things.  Any kind of loud noise bothered him, and if someone 
approached him from behind he was still very apprehensive.  
The veteran admitted to a depressed mood, and had a feeling 
that he did not care if he lived or died.  He had no 
thoughts, however, of harming himself.  The veteran candidly 
stated that he worried more about harming somebody else if 
someone aggravated him and he got into a fight.  

A mental status evaluation revealed that the veteran was 
dressed in casual clothes and his answers to questions were 
appropriate and informative.  The examiner noted that the 
traumatic nightmares continued to be the most difficult 
problem.  The examiner noted that the veteran's mood showed 
significant depression.  The veteran's orientation and 
intellectual functioning were intact, and there was no 
evidence of delusions, hallucinations, or suicidal or 
homicidal thoughts.  The veteran's personal hygiene was 
intact, and he was oriented to time, person, and place.  The 
final diagnosis was PTSD, and the examiner assigned a GAF of 
53.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The veteran's PTSD is currently rated at 50 percent, and upon 
a complete review of the record, it does not warrant a 70 
percent evaluation or higher as per 38 C.F.R. § 4.130, DC 
9411.  For example, examiners did not find deficiencies in 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.

Though the veteran expressed that he had a feeling that he 
did not care if he lived or died, the May 2005 VA examiner 
found that the veteran did not have current suicidal 
ideation.  Based upon all of the available evidence that 
bears on the veteran's occupational and social impairment, 
see 38 C.F.R. § 4.126(b), the veteran's service-connected 
PTSD has not manifested to the extent that his symptoms are 
as severe as those anticipated by a 70 percent rating.  

Rather, the veteran has maintained a level of functioning 
that is not reflective of the degree of impairment considered 
by a 70 percent disability evaluation for manifestations of 
PTSD.  



ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


